 1
 2                                                                      FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON
 3
 4                                                             Sep 27, 2019
                                                                   SEAN F. MCAVOY, CLERK
 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9
10 TOM SHIREY,                               No. 2:19-cv-00114-SAB
11          Plaintiff,

12                v.                         ORDER ENTERING
13 PORTFOLIO RECOVERY                        STIPULATION OF VOLUNTARY
14 ASSOCIATES, LLC, a Virginia               DISMISSAL
15 corporation,
16                Defendant.
17        Before the Court is a joint Stipulated Motion for Dismissal with Prejudice,
18 ECF No. 10. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the Parties move to
19 dismiss this case with prejudice. The Court finds good cause to accept the notice
20 and enter it into the record.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER ENTERING STIPULATION OF VOLUNTARY DISMISSAL Ԅ 1
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. The joint Stipulated Motion for Dismissal with Prejudice, ECF No. 10, is
 3 ACCEPTED and ENTERED into the record.
 4        2. This matter is DISMISSED with prejudice and without costs or attorney
 5 fees to any party.
 6        3. Any pending motions are dismissed as moot.
 7        4. The trial date and any remaining pretrial deadlines are stricken
 8        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 9 this Order, to provide copies to counsel, and close this file.
10        DATED this 27th day of September 2019.
11
12
13
14
15
                           Stanley A. Bastian
16
                        United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER ENTERING STIPULATION OF VOLUNTARY DISMISSAL Ԅ 2
